EXHIBIT 10(k) MFRI, Inc. 2009 Non-Employee Directors Stock Option Plan The Company may from time to time, prior to May 30, 2019, grant to directors who are not employees of the Company or any of its subsidiaries ("Qualified Participants") options to purchase shares of the Company's common stock (the "Plan"). The aggregate number of shares of such stock which may be sold to all optionees pursuant to this Plan shall not exceed 100,000; provided, however, that on May 1, 2010 and each May 1 thereafter until May 1, 2019, the aggregate number of shares that may be issued with respect to Awards pursuant to the terms of this Plan shall be increased by the number equal to 0.35% of the aggregate number of shares of common stock outstanding as of the last day of the most recently ended fiscal year of the Company.Options shall be granted under this Plan as follows: (i) 10,000 shares of the Company's Common Stock shall be granted automatically to each Qualified Participant upon the date such Qualified Participant is first elected as a director of the Company and (ii) the greater of (x)1,000 shares of the Company's Common Stock or (y) the number of shares subject to options most recently granted generally to the Company’s Tier 2 Managers (or comparable group of managers, as determined by the Board of Directors) shall be granted automatically to each Qualified Participant upon each date such Qualified Participant is re-elected as a director of the Company commencing with the annual meeting of stockholders held in 2009. Options may also be granted from time to time to such Qualified Participants and in such amounts as the Board of Directors deems necessary or desirable. The purchase price per share to be specified in any option granted pursuant to this Plan shall be the fair market value of such stock on the date such option is granted, and may be paid in cash, in common stock of the Company or in any combination thereof. At any time when an optionee is required to pay to the Company an amount required to be withheld under applicable income tax laws in connection with the exercise of an option, the optionee may satisfy this obligation in whole or in part by electing (the "Election") to have the Company withhold shares of common stock having a value equal to the amount required to be withheld. The value of the shares to be withheld shall be based on the fair market value of such shares on the date that the amount of tax to be withheld shall be determined ("Tax Date"). Each Election must be made prior to the Tax Date. The Board may disapprove of any Election or may suspend or terminate the right to make Elections. An Election is irrevocable. In the event of a stock dividend, stock split, or combination or other reduction in the number of issued shares of common stock of the Company, the Board of Directors of the Company shall make such adjustments in the number of unpurchased shares subject to this Plan, the number of shares subject to options outstanding under this Plan and the exercise price specified in options outstanding under this Plan as it may determine to be appropriate and equitable. In the event of a merger, consolidation, reorganization or dissolution of the Company, or the sale or exchange of substantially all of the Company's assets (i) the rights under options outstanding hereunder shall terminate, except to the extent and subject to such adjustments as may be provided by the Board of Directors of the Company or by the terms of the plan or agreement of merger, consolidation, reorganization, dissolution or sale or exchange of such assets; and (ii) the Company shall notify the holders of outstanding options of such event at least 30 days prior to the effective date of such event. The Board of Directors of the Company may, in its discretion, prescribe such provisions and interpretations not inconsistent herewith as it shall deem necessary or desirable for the implementation of this Plan. The Board of Directors of the Company may, without stockholder consent, amend this Plan; provided, however, any amendment that would (i) materially increase the benefits accruing to participants hereunder, (ii) materially increase the number of shares which may be issued hereunder, (iii) materially expand the class of participants eligible to participate in this Plan, or (iv) expand the types of options or awards provided under this Plan, must be approved by a vote of the stockholders of the Company. MFRI,
